DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Initially it should be noted that this application is a continuation of Application Number 15/858,393, filed December 29, 2017, now US Patent 10,635,525, having the same Assignee and inventor.

Claims 1-7 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-9, 7, and 3 of U.S. Patent No. 10,635,525, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claims 1 and 7, U.S. 10,635,525 claims 4 and 1 recite similar and obvious limitations as demonstrated by the following table and Graham v. Deere analysis:
Instant Application
U.S. 10,635,525
comments
1. A data storage device, comprising: 
4. A method for a data storage device
1st obviousness
See below

to rebuild a memory address mapping table, comprising:
Redundant to subsequent limitations
a flash memory, comprising
providing a non-volatile memory in the data storage device, which comprises
2nd obviousness
at least one system information block and at least one data block; 
at least one system information block and at least one data block 
in the data storage device; 
equivalent

and when a logical-to-physical address mapping table in the system information block is corrupted,
Rephrasing equivalency
and a micro-controller, configured to

1st obviousness
See below
read an unrecoverable-error 
bit from a physical-to-logical address mapping table in the data block or from a spare area of a data page in the data block 
reading an unrecoverable-error bit from a physical-to-logical address mapping table in the data block or a spare area 
of a data page in the data block,
similar
in response to detecting a logical-to-physical address mapping table in the system information block is corrupted,

Rephrasing equivalency
and rebuild the logical-to-physical address mapping table according to the unrecoverable-error bit.
to rebuild the logical-to-physical address mapping table.
Rephrasing equivalency



7. A method for a data storage device
1. A data storage device,
1st obviousness
See below
to rebuild a memory address mapping table, comprising:

Redundant to subsequent limitations
providing a flash memory in the data storage device, which comprises a plurality of data block; and 
comprising: a flash memory, comprising a plurality of data blocks; and a micro-controller, configured to
similar

read a respective physical-to-logical address mapping table comprising an unrecoverable-error bit from each of the data blocks in the flash memory, and
similar
rebuilding a logical-to-physical address mapping table comprising the unrecoverable-error bits according to the physical-to-logical address mapping tables in an order of precedence, wherein the order of precedence is determined according to a respective timestamp of each of the data blocks.
build a logical-to-physical address mapping table comprising the unrecoverable-error bits according to the physical-to-logical address mapping tables in an order of precedence; wherein the order of precedence is determined according to a respective timestamp of each of the data blocks.
3rd obviousness



Graham v. Deere analysis
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art: 
Claim 1 of prior art (U.S. 10,635,525) is a storage device made of a flash memory and a micro-controller that reads from and writes to the flash. The flash contains two types of blocks labeled system information block(s) and data block(s). A data block contains a physical-to-logical address mapping table and a data page having spare area. A system block contains a logical-to-physical address mapping table. It is also claimed that the microcontroller detects a corrupt logical-to-physical address mapping table, and in 
Claim 7 of prior art (U.S. 10,635,525) is a method for a data storage device made of a flash memory. The flash contains data blocks. Each data block contains a physical-to-logical address mapping table. The method reads an unrecoverable-error bit from each table, and rebuilds a logical-to-physical address mapping table according to the physical-to-logical address mapping tables. The rebuild logical-to-physical address mapping table also comprises the unrecoverable-error bits from above, in an order of precedence, which is based on a time stamp of each data block.

Ascertaining the differences between the prior art and the claims at issue: 
(1) As seen from the table above, claim 1 of the instant application is a data storage device while claim 4 of the patent is a method for a data storage device. Both claims perform the same operations. Similar differences are for method claim 7 of instant application and data storage device claim 1 of patent.
(2) Claim 1 of instant provides for a flash memory while claim 4 of patent provides a non-volatile memory. 
(3) Claim 7 of instant application recites rebuilding a logical-to-physical address mapping table, while claim 1 of patent recites building a logical-to-physical address mapping table. 

Resolving the level of ordinary skill in the pertinent art: Since both patent and instant application are electronic circuits, a person of ordinary skill in the art would have the education degree or training of at least a firmware/software programmer which knows to the difference of the elements in the claim. 

Considering objective evidence present in the application indicating obviousness or non-obviousness: 
(1) As seen from the table above, claim 1 of the instant application is a data storage device while claim 4 of the patent is a method for a data storage device. Both claims perform the same operations and the operations can only be performed using a generic processor, whether it is actually claimed or not. A micro-controller, by definition, is made of a generic processor and some peripherals, which in this claim, the peripherals are not used to perform the steps of the operations. Thus, according to MPEP 2143, there is a reasonable case of obviousness for achieving the same results, and thus the respective limitations are obvious to each other. For similar reasons method claim 7 of instant application is obvious to data storage device claim 1 of patent.
(2) Claim 1 of instant provides for a flash memory while claim 4 of patent provides a non-volatile memory. The relationship between Non-volatile memory and flash memory is a genus-species type. Designer of a storage device must choose a type and the choice depends on several design considerations (including, cost, mechanical size, storage capacity, performance, support circuitry, etc.). The claim does not provide information pertaining to the type of the storage device claimed, its intended use, or any information that would assist in a cost-benefit analysis for the choosing. Thus, either choice would do under reasonable expectation for success (see MPEP 2144.08 (I)(A)(4)(E)), and the limitations are therefore obvious to each other.
(3) Claim 7 of instant application recites rebuilding a logical-to-physical address mapping table, while claim 1 of patent recites building a logical-to-physical address mapping table. Either invention does not and cannot function without a correct logical-to-physical address evident from both claims that an initial (and correct/uncorrupted) logical-to-physical address mapping table already existed (i.e. was built) earlier in both inventions. Therefore, in this case, rebuilding is obvious to building because it describes more accurately circumstances that occur in both inventions.

The issuance of a patent of the pending claims would unjustly extend the right to exclude granted by the commonly owned patent because the possible selection is covered by the patent.

For claims 2-6 and 10, the claims recite essentially similar limitations as claims 5-9 and 3 of the patent, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 1-3, 5-6, the term “the data block” is indefinite because earlier in the claim, the term “at least one data block” provides the option of more than one data block. When there is more than one, it is unclear which “data block”, the claim refers to. It is suggested that instance of “the data block” be amended to “the at least one data block”.

For claim 7, the term “a plurality of data block” is syntactically incorrect and thus indefinite. It is suggested it be amended to “a plurality of data blocks”.

Dependent claims inherit rejections.


Allowable Subject Matter
Claims 1-11 would be allowable if all 35 USC § 112 and DP rejections are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114